Citation Nr: 9914109	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  93-25 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from August 1967 to 
August 1970.  This appeal was before the Board of Veterans' 
Appeals (Board) from a decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  By means of a November 1995 decision, the Board 
remanded this case for further development.  The RO has 
conducted additional development in accordance with the 
Board's remand and has subsequently continued to deny the 
appellant's claim.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this claim has been gathered.  

2.  The appellant's PTSD symptoms primarily consist of 
flashbacks, nightmares, avoidance of stimuli, some insomnia, 
and some mild depression.

3.  The appellant's PTSD symptoms are indicative of no more 
than mild social and industrial impairment or result in 
mild/transient symptoms which decrease work efficiency and 
the ability to perform occupational tasks only during periods 
of significant stress. 


CONCLUSION OF LAW

The criteria for an increased rating for PTSD have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, Diagnostic Code 
9411 (1996 & 1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant received service connection for PTSD by means 
of a rating action dated in April 1992.  He was assigned a 10 
percent rating.  He claims entitlement to a higher disability 
rating due to the severity of his symptoms.

The pertinent evidence of record includes a report of a VA 
psychiatric examination, dated in January 1992, which 
indicates that the appellant complained of trouble sleeping 
at night, having flashbacks of Vietnam, staying depressed all 
night, as well as having increased appetite and binge eating.  
He also reported that he did not trust people and did not 
like to associate with them.  He had neither been admitted to 
a hospital for PTSD nor had he ever seen a psychiatrist or 
attended any Vietnam group meetings.  Objective findings 
showed that he was alert and oriented x 3.  His memory x 3 
was intact.  Insight and judgment were fair.  He was 
coherent, goal directed, and depressed, with blunted affect.  
He admitted to suspiciousness of people.  He was not 
suicidal.  The diagnosis was PTSD, delayed chronic with 
depression.

Report of a VA psychiatric examination, dated in March 1996, 
indicates that the appellant had never been admitted to a 
psychiatric hospital.  He complained of flashbacks of Vietnam 
occurring twice per month.  He also reported night sweats at 
times.  He denied any suicidal or homicidal ideation or 
auditory or visual hallucinations.  He did not like to 
associate with people.  He was alert, cooperative, coherent, 
goal-directed, and mildly depressed.  There was no evidence 
of psychosis.  He was oriented x 3 and his memory was x 3 and 
intact.  Insight and judgment were fair.  The diagnosis was 
PTSD, chronic, with depression, mild, competent.

A subsequent addendum report, dated in April 1996, indicates 
that the examiner had had the opportunity to review the 
appellant's claims file and found that the Global Assessment 
of Functioning (GAF) score was about 90.

Report of a VA psychiatric examination, dated in November 
1997, indicates that the appellant reported having had 
nightmares one to two times per month, typically triggered by 
witnessing something on television.  He admitted to some 
avoidance stimuli as indicated by making efforts to avoid 
thoughts and feelings related to Vietnam and making special 
efforts to avoid activities related to Vietnam.  He denied 
any problems with lack of interest or feelings of detachment 
or estrangement.  He admitted to poor socialization skills 
and claimed that he did not have many friends.  He denied 
restricted range of affect or a sense of foreshortened 
future.  He admitted to insomnia, primarily initial and 
terminal.  He denied problems with anger but admitted  to 
mild hypervigilance and exaggerated startle response.  He 
denied difficulty in concentrating.  He also denied any 
suicidal ideation or any psychotic or depressive symptoms.

The appellant had been married for the past thirteen years 
and had one stepson.  He had a stable work history and was 
employed as a paver at the time of examination.  He admitted 
to heavy alcohol abuse until 1992, but claimed that he had 
stopped drinking or doing any drugs.  

Mental status examination showed that the appellant's speech 
was at a normal rate and volume and was coherent and logical.  
His affect was slightly constricted.  His mood was described 
as alright.  There was no loosening of association or flight 
of ideas.  His thought processes were logical and goal 
directed.  There were no auditory or visual hallucinations, 
although he did admit to nightmares.  There was no suicidal 
or homicidal ideation.  Cognitively, he was alert and 
oriented to person, place, time, and situation.  Memory, both 
recent and remote, was intact.  Concentration was good.  
Insight was limited and judgment was fair.  The diagnosis 
included PTSD, chronic, mild.  His GAF score was 75 for the 
present and 75 for the past year.  The examiner noted that 
the appellant had mild symptoms primarily related to 
flashbacks and nightmares.  He also had some mild avoidance 
stimuli and minimal symptoms of increased arousal.  His GAF 
indicated that he had mild symptoms related to his time in 
Vietnam and that he had some mild social and occupational 
difficulties but was generally functioning fairly well and 
had good interpersonal relationships.    

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DC) identify 
the various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

While this appeal was pending a decision by the Board, new 
criteria became effective for the evaluation of service-
connected psychiatric disorders.  See 61 Fed. Reg. 52,695-702 
(October 8, 1996).  Where law or regulation changes after a 
claim has been filed or reopened, but before administrative 
or judicial process has been completed, the version most 
favorable to the veteran is applicable, unless otherwise 
provided by Congress.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  Thus, the Board must determine whether an 
increased rating is warranted under either the old or the new 
criteria.  

Under the old criteria under DC 9411, a 10 percent rating is 
granted when the symptoms of PTSD are less than the criteria 
for the 30 percent rating, with emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment.  A 30 percent rating is given when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  According to VA 
O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993), "definite" means 
more than moderate but less than rather large. 

Under the new criteria, a 10 percent rating is granted when 
there is occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress; or, symptoms controlled by continuous 
medication.  A 30 percent rating is granted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
Part 4, DC 9411 (1998).

The Board has considered the evidence of record and finds 
that an increased rating is not warranted under either the 
old or the new criteria.  The Board notes that the 
appellant's symptoms primarily consist of flashbacks, 
nightmares, avoidance of stimuli, some insomnia, and some 
mild depression.  His symptoms do not indicate that he has 
definite industrial impairment or definite impairment in 
establishing or maintaining effective and wholesome 
relationships.  The evidence of record indicates that his 
memory is intact, his concentration is good, and that his 
thought processes are logical.  There is no 
suicidal/homicidal ideation.  He has not had problems with 
lack of interest or feelings of detachment or estrangement.  
He has been functioning fairly well and has good 
interpersonal relationships.  He has had a stable work 
history and his GAF scores are indicative of at most mild 
impairment.  The Board finds that the appellant's symptoms 
and overall functioning, as reported above, do not show that 
he has met the criteria for a 30 percent rating under the old 
criteria and thus an increased rating is not warranted under 
the old criteria.

The Board also finds that the appellant has not met the 
criteria for an increased rating under the new criteria.  
While there record does indicate some depressed mood, 
suspiciousness, flashbacks, nightmares and insomnia, the 
record does not establish that these symptoms result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.  As previously mentioned, he has 
had a stable work history.  He has good interpersonal 
relationships and functions fairly well in general.  His 
memory is intact and his concentration is good.  The Board 
finds that the totality of the appellant's symptoms more 
closely approximate the criteria for a 10 percent rating.  
Thus, an increased rating is denied.



ORDER

Entitlement to an increased rating for PTSD is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals





